JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00320-CV

                   REVENEW INTERNATIONAL, LLC, Appellant
                                           V.
                  PSC INDUSTRIAL OUTSOURCING, LP, Appellee

    Appeal from the 281st District Court of Harris County (Tr. Ct. No. 2013-59946)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Revenew International, LLC. It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

It is further ORDERED that appellant pay all costs incurred by reason of this appeal.

It is further ORDERED that this decision be certified below for observance.

Judgment rendered October 27, 2015.

Judgment rendered by panel consisting of Chief Justice Radack and Justices Bland and
Huddle.